                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     SMILEY JAMES HARRIS,                               Case No. 21-cv-00820-RMI
                                   9                    Plaintiff,
                                                                                            INSTRUCTION TO REASSIGN CASE
                                  10             v.                                         TO DISTRICT JUDGE; AND, REPORT
                                                                                            AND RECOMMENDATION
                                  11     USA,
                                                                                            Re: Dkt. No. 1
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14                                 INSTRUCTION TO REASSIGN CASE

                                  15          Pending before the court is a Petition (dkt. 1) which, for the reasons stated below, is due to

                                  16   be dismissed with prejudice due to Plaintiff’s failure to prosecute the case or to otherwise

                                  17   communicate with the court. On February 2, 2021, Plaintiff filed a document which was docketed

                                  18   as a “Petition for Quiet Title against USA” (dkt. 1). Because the Petition failed to state a

                                  19   cognizable claim, it was dismissed with leave to amend on May 10, 2021 (see Order (dkt. 9)).

                                  20   Plaintiff’s deadline for filing an amended petition – June 9, 2021 – has come and gone and

                                  21   Plaintiff has failed to file any amended pleading or to otherwise communicate with the court.

                                  22   Because the “Petition” has not been served, and because the unserved Defendant (ostensibly the

                                  23   United States) has not consented to proceed before a magistrate judge, the undersigned lacks

                                  24   jurisdiction to enter a dispositive order in this case. See Williams v. King, 875 F.3d 500, 503 (9th

                                  25   Cir. 2017) (holding that the consent of all parties, including unserved defendants, is a prerequisite

                                  26   to a magistrate judge’s jurisdiction to enter dispositive decisions under 28 U.S.C. § 636(c)(1)).

                                  27   Accordingly, the Clerk of Court is instructed to REASSIGN this case to a District Judge such that

                                  28   the dispositive recommendations contained herein may be ruled upon.
                                   1                                REPORT AND RECOMMENDATION

                                   2          Plaintiff claims to have purchased nearly 600 acres of land belonging to the United States

                                   3   by paying the sum of $187.26 to the tax collector of Lake County, California, based on his

                                   4   contention that the municipality of Lake County somehow levied a local tax upon federal land;

                                   5   and then, for the nonpayment of that amount, the municipality sold and conveyed that parcel of

                                   6   federal land to Plaintiff upon his payment of the allegedly delinquent sum. See generally Order of

                                   7   Dismissal (dkt. 9). For the reasons stated in the court’s Order of dismissal, Plaintiff had not

                                   8   complied with the pleading requirements set forth in the Quiet Title Act (28 U.S.C. § 2409a) and,

                                   9   therefore, had failed to state a claim. Those requirements were then set forth and clearly explained

                                  10   to Plaintiff in the Order (dkt. 9) dismissing his Petition with leave to amend. The deadline for that

                                  11   amendment was June 9, 2021 (see id. at 6) however Plaintiff has neither filed an amended

                                  12   pleading, nor otherwise communicated with the court. In any event, as mentioned in the court’s
Northern District of California
 United States District Court




                                  13   order dismissing with leave to amend, it appeared highly unlikely that Plaintiff would be able to

                                  14   remedy the defects in his pleading due to the wealth of authority that makes it clear that (with very

                                  15   few exceptions) federal property is wholly immune from local taxation. In light of Plaintiff’s

                                  16   failure to file an amended complaint, the undersigned RECOMMENDS that his case be

                                  17   dismissed with prejudice for failure to prosecute.

                                  18          Any party may file objections to this report and recommendation with the district court

                                  19   within fourteen (14) days after being served with a copy. See 28 U.S.C. § 636(b)(1)(B) & (C);

                                  20   Fed. R. Civ. P. 72(b); Civil Local Rule 72-3. Failure to file objections within the specified time

                                  21   may waive the right to appeal the district court’s order.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 6, 2021

                                  24

                                  25
                                                                                                     ROBERT M. ILLMAN
                                  26                                                                 United States Magistrate Judge
                                  27
                                  28
                                                                                         2
